Citation Nr: 0813718	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.  The veteran died in October 2002 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

As indicated below, the Board has reopened the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  This reopened claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The appellant's initial claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in an April 2003 rating decision.  Although provided 
notice of this decision that same month, the appellant did 
not perfect an appeal thereof.

2.  Evidence received since the April 2003 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
April 2003 rating decision, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.  This is so because the 
Board is taking action favorable to the appellant by 
reopening the claim for service connection.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the RO determined that new and material 
evidence was presented to reopen the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

In an April 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death because there 
was no evidence establishing a relationship between the cause 
of the veteran's death and his active duty service.  The 
appellant did not file a notice of disagreement after the 
April 2003 denial of her claim.  Accordingly, the April 2003 
RO decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Because the April 2003 RO decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant is seeking to reopen her claim for entitlement 
to service connection for the cause of the veteran's death.  
The veteran's certificate of death lists the immediate cause 
of death as acute myocardial infarction due to or as a 
consequence of coronary artery disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were identified as multiple sclerosis and 
tobacco abuse.  The appellant contends that the veteran's 
multiple sclerosis began inservice and was a significant 
condition contributing to his death.

Comparing the evidence received since the RO's April 2003 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material as to the issue of service 
connection for the cause of the veteran's death.  The newly 
submitted evidence includes a medical opinion by the 
veteran's neurologist that the veteran "had probably been 
suffering from multiple sclerosis throughout his entire adult 
life, including his time in the Air Force" and that "the 
disease was present from the 1960s onward."  The report 
noted that the veteran recalled an episode of leg weakness 
occurring in the late 1960s or early 1970s.  The report also 
noted that a magnetic resonance imaging (MRI) scan suggested 
that there were a "multitude of old lesions in the central 
nervous system."  As this new evidence tends to indicate 
that the veteran's multiple sclerosis may have begun during 
his active duty service, the Board finds that this newly 
received evidence raises the possibility of substantiating 
the appellant's claim.  Accordingly, new and material 
evidence has been submitted, and the claim for service 
connection for the cause of the veteran's death must be 
reopened.

The reopening of this claim does not mean that service 
connection for the cause of the veteran's death is granted.  
Rather, the merits of the claim for service connection will 
have to be further reviewed by the RO after it develops 
additional evidence, as set forth in the remand below.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection the cause of the 
veteran's death is reopened; the claim is granted to this 
extent only.


REMAND

Historically, the veteran served in the U.S. Air Force from 
August 1965 to February 1969.  A review of his service 
medical records was silent as to any complaints of or 
treatment for multiple sclerosis.

The veteran died in October 2002, at the age of 57.  As noted 
above, the immediate cause of the veteran's death was 
identified on his death certificate as acute myocardial 
infarction due to or as a consequence of coronary artery 
disease.  Other significant conditions contributing to the 
veteran's death but not resulting in the underlying cause 
were identified as multiple sclerosis and tobacco abuse.  An 
autopsy was not performed.

In this case, Dr. Brown indicated that the veteran reported 
an episode of leg weakness in the late 1960s or early 1970s.  
Dr. Brown also reported that the veteran's MRI results 
indicated a multitude of old lesions in the central nervous 
system.  In addition, Dr. Brown opined that the veteran's 
multiple sclerosis "was present from the 1960s onward."  
The Board notes that Dr. Brown's opinion is equivocal as a 
nexus opinion, as it does not relate the veteran's multiple 
sclerosis to service.  However, the opinion does indicate 
that the veteran's multiple sclerosis may have begun during 
his active duty service.  For that reason, a VA opinion 
specifically addressing whether there is a causal 
relationship between the cause of the veteran's death, to 
include multiple sclerosis, and his active duty service, 
should been obtained.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  Id.


Accordingly, the case is remanded for the following action:

1.  The appellant must be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of her claim, to include competent 
evidence that provides a relationship 
between the veteran's death and his period 
of active military service.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.   

2.  The RO must contact Dr. Brown and 
request that Dr. Brown provide all 
clinical records of treatment of the 
veteran, to include the MRI scans referred 
to in the June 2004 letter.  Dr. Brown 
must specifically state any clinical 
findings and the basis and authority for 
the opinion that the veteran's multiple 
sclerosis was present during his military 
service, from the 1960s onward.  Dr. Brown 
must provide all information regarding 
medical literature and clinical findings 
upon which said opinion is based. 

3.  Thereafter, the RO must obtain a VA 
medical opinion, prepared by a 
neurologist, as to whether the veteran's 
military service either caused or 
contributed substantially or materially to 
the cause of his death, to include whether 
multiple sclerosis first manifested during 
active duty service.  The claims file, to 
include Dr. Brown's opinion and the MRI 
scans referred to in Dr. Brown's June 2004 
letter, must be made available to, and 
reviewed by, the VA neurologist in 
conjunction with the requested opinion.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed. 

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.   

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


